Exhibit 10.15
EXECUTIVE TERMINATION BENEFITS AGREEMENT
          THIS EXECUTIVE TERMINATION BENEFITS AGREEMENT (this “Agreement”),
dated as of the 25th day of March, 2008, is among AMR CORPORATION, a Delaware
corporation, AMERICAN AIRLINES, INC., a Delaware corporation (collectively the
“Company”), and ISABELLA D. GOREN (the “Executive”).
W I T N E S S E T H:
          WHEREAS, the Company considers it essential to the best interests of
the Company and its stockholders that its management be encouraged to remain
with the Company and to continue to devote full attention to the Company’s
business in the event an effort is made to obtain control of the Company through
a tender offer or otherwise;
          WHEREAS, the Company recognizes that the possibility of a change in
control and the uncertainty and questions which it may raise among management
may result in the departure or distraction of management personnel to the
detriment of the Company and its stockholders;
          WHEREAS, the Company’s Board of Directors (the “Board”) has determined
that appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of the Company’s management to their
assigned duties without distraction in the face of the potentially disturbing
circumstances arising from the possibility of a change in control of the
Company;
          WHEREAS, the Executive is a key executive of the Company;
          WHEREAS, the Company believes the Executive has made valuable
contributions to the productivity and profitability of the Company;
          WHEREAS, should the Company receive any proposal from a third person
concerning a possible business combination with or acquisition of equity
securities of the Company, the Board believes it imperative that the Company and
the Board be able to rely upon the Executive to continue in his position, and
that the Company be able to receive and rely upon his advice as to the best
interests of the Company and its stockholders without concern that he might be
distracted by the personal uncertainties and risks created by such a proposal;
and
          WHEREAS, should the Company receive any such proposals, in addition to
the Executive’s regular duties, he may be called upon to assist in the
assessment of such proposals, advise management and the Board as to whether such
proposals would be in the best interests of the Company and its stockholders,
and to take such other actions as the Board might determine to be appropriate.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, to assure the Company that it will have the continued
undivided attention and services of the Executive and the availability of his
advice and counsel notwithstanding the possibility, threat or occurrence of a
bid to take over control of the Company, and to induce the Executive to remain
in the employ of the Company, and for other good and valuable consideration, the
Company and the Executive agree as follows:
          1. Change in Control
          For purposes of this Agreement, a Change in Control of the Company
shall be deemed to have taken place if:
          (a) any person as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange Act”), and as
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (a “Person”), but excluding the Company, any
subsidiary of the Company and any employee benefit plan sponsored or maintained
by the Company or any subsidiary of the Company (including any trustee of such
plan acting as trustee), directly or indirectly, becomes the “beneficial owner”
(as defined in Rule 13(d)-3 under the Exchange Act, as amended from time to
time) of securities of the Company representing 15% or more of the combined
voting power of the Company’s then outstanding securities; or
          (b) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
          (c) consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the assets of another corporation (a “Business Combination”),
in each case, unless, following such Business Combination, (i) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the then outstanding shares of common stock of the
Company and the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of

2



--------------------------------------------------------------------------------



 



such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (ii) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Incumbent Board, providing for
such Business Combination; or
          (d) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
          2. Circumstances Triggering Receipt of Severance Benefits
          (a) Subject to Section 2(c), the Company will provide the Executive
with the benefits set forth in Section 4 upon any termination of the Executive’s
employment:
          (i) by the Company at any time within the first 24 months after a
Change in Control;
          (ii) by the Company or the Executive for “Good Reason” (as defined in
Section 2(b) below) at any time within the first 24 months after a Change in
Control; or
          (iii) by the Company or the Executive pursuant to Section 2(d).
          (b) In the event of the occurrence of a Change in Control, the
Executive may terminate employment with the Company and/or any subsidiary for
“Good Reason” with the right to benefits set forth in Section 4 upon the
occurrence of one or more of the following events (regardless of whether any
other reason, other than Cause as provided below, for such termination exists or
has occurred, including without limitation other employment):
          (i) Failure to elect or reelect or otherwise to maintain the Executive
in the office or the position, or a substantially equivalent office or position,
of or with the Company and/or a subsidiary, as the case may be, which the
Executive held immediately prior to a Change in Control, or the removal of the
Executive as a director of the Company and/or a subsidiary (or any successor
thereto) if the Executive shall have been a director of the Company and/or a
subsidiary immediately prior to the Change in Control;

3



--------------------------------------------------------------------------------



 



          (ii) (A) A significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position with the Company and/or any subsidiary which the Executive held
immediately prior to the Change in Control, (B) a reduction in the aggregate of
the Executive’s annual base salary rate and annual incentive compensation target
to be received from the Company and/or any subsidiary, or (C) the termination or
denial of the Executive’s rights to Employee Benefits (as defined below) or a
reduction in the scope or value thereof, any of which is not remedied by the
Company within 10 calendar days after receipt by the Company of written notice
from the Executive of such change, reduction or termination, as the case may be;
          (iii) A determination by the Executive (which determination will be
conclusive and binding upon the parties hereto provided it has been made in good
faith and in all events will be presumed to have been made in good faith unless
otherwise shown by the Company by clear and convincing evidence) that a change
in circumstances has occurred following a Change in Control, including, without
limitation, a change in the scope of the business or other activities for which
the Executive was responsible immediately prior to the Change in Control, which
has rendered the Executive substantially unable to carry out, has substantially
hindered Executive’s performance of, or has caused the Executive to suffer a
substantial reduction in, any of the authorities, powers, functions,
responsibilities or duties attached to the position held by the Executive
immediately prior to the Change in Control, which situation is not remedied
within 10 calendar days after written notice to the Company from the Executive
of such determination;
          (iv) The liquidation, dissolution, merger, consolidation or
reorganization of the Company or transfer of all or substantially all of its
business and/or assets, unless the successor or successors (by liquidation,
merger, consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (directly
or by operation of law) assumed all duties and obligations of the Company under
this Agreement pursuant to Section 9(a);
          (v) The Company relocates its principal executive offices, or requires
the Executive to have his principal location of work changed, to any location
that is in excess of 50 miles from the location thereof immediately prior to the
Change in Control, or requires the Executive to travel away from his office in
the course of discharging his responsibilities or duties hereunder at least 20%
more (in terms of aggregate days in any calendar year or in any calendar quarter
when annualized for purposes of comparison to any prior year) than was required
of Executive in any of the three full years immediately prior to the Change in
Control without, in either case, his prior written consent; or

4



--------------------------------------------------------------------------------



 



          (vi) Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto, which
breach is not remedied within 10 calendar days after written notice to the
Company from the Executive describing the nature of such breach.
          (c) Notwithstanding Sections 2(a) and (b) above, no benefits shall be
payable by reason of this Agreement in the event of:
          (i) Termination of the Executive’s employment with the Company and its
subsidiaries by reason of the Executive’s death or Disability, provided that the
Executive has not previously given a valid “Notice of Termination” pursuant to
Section 3. For purposes hereof, “Disability” shall be defined as the inability
of Executive due to illness, accident or other physical or mental disability to
perform his duties for any period of six consecutive months or for any period of
eight months out of any 12-month period, as determined by an independent
physician selected by the Company and reasonably acceptable to the Executive (or
his legal representative), provided that the Executive does not return to work
on substantially a full-time basis within 30 days after written notice from the
Company, pursuant to Section 3, of an intent to terminate the Executive’s
employment due to Disability;
          (ii) Termination of the Executive’s employment with the Company and
its subsidiaries on account of the Executive’s retirement at or after age 65,
pursuant to the Company’s Retirement Benefit Plan; or
          (iii) Termination of the Executive’s employment with the Company and
its subsidiaries for Cause. For the purposes hereof, “Cause” shall be defined as
a felony conviction of the Executive or the failure of the Executive to contest
prosecution for a felony, or the Executive’s willful misconduct or dishonesty,
any of which is directly and materially harmful to the business or reputation of
the Company or any subsidiary or affiliate. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for “Cause” hereunder
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three quarters
of the Board then in office at a meeting of the Board called and held for such
purpose, after reasonable notice to the Executive and an opportunity for the
Executive, together with his counsel (if the Executive chooses to have counsel
present at such meeting), to be heard before the Board, finding that, in the
good faith opinion of the Board, the Executive had committed an act constituting
“Cause” as herein defined and specifying the particulars thereof in detail.
Nothing herein will limit the right of the Executive or his beneficiaries to
contest the validity or propriety of any such determination.

5



--------------------------------------------------------------------------------



 



          This Section 2(c) shall not preclude the payment of any amounts
otherwise payable to the Executive under any of the Company’s employee benefit
plans, stock plans, programs and arrangements and/or under any Employment
Agreement.
          (d) Any termination of employment of the Executive, including a
termination for “Good Reason,” but excluding a termination for “Cause,” or the
removal of the Executive from the office or position in the Company or any
subsidiary that occurs (i) not more than 180 days prior to the date on which a
Change in Control occurs and (ii) following the commencement of any discussion
with a third person that ultimately results in a Change in Control shall be
deemed to be a termination or removal of the Executive after a Change in Control
for purposes of this Agreement.
          3. Notice of Termination
          Any termination of the Executive’s employment with the Company and its
subsidiaries as contemplated by Section 2 shall be communicated by written
“Notice of Termination” to the other party hereto. Any “Notice of Termination”
shall indicate the effective date of termination which shall not be less than
30 days or more than 60 days after the date the Notice of Termination is
delivered (the “Termination Date”), the specific provision in this Agreement
relied upon, and will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination including, if applicable, the
failure after provision of written notice by the Executive to effect a remedy
pursuant to the final clause of Section 2(b)(ii), 2(b)(iii) or 2(b)(vi).
          4. Termination Benefits
          Subject to the conditions set forth in Section 2, the following
benefits shall be paid or provided to the Executive:
          (a) Compensation
          The Company shall pay to the Executive two times the sum of (i) “Base
Pay”, which shall be an amount equal to the greater of (A) the Executive’s
effective annual base salary at the Termination Date or (B) the Executive’s
effective annual base salary immediately prior to the Change in Control, plus
(ii) “Incentive Pay” equal to the greater of (x) the target annual bonus payable
to the Executive under the Company’s Incentive Compensation Plan or any other
annual bonus plan for the fiscal year of the Company in which the Change in
Control occurred or (y) the highest annual bonus earned by the Executive under
the Company’s Incentive Compensation Plan or any other annual bonus plan
(whether paid currently or on a deferred basis) with respect to any 12
consecutive month period during the three fiscal years of the Company
immediately preceding the fiscal year of the Company in which the Change in
Control occurred.
          (b) Welfare Benefits

6



--------------------------------------------------------------------------------



 



           For a period of 24 months following the Termination Date (the
“Continuation Period”), the Company shall arrange to provide the Executive with
benefits, including travel accident, major medical, dental, vision care and
other welfare benefit programs in effect immediately prior to the Change in
Control (“Employee Benefits”) substantially similar to those that the Executive
was receiving or entitled to receive immediately prior to the Termination Date
(or, if greater, immediately prior to the reduction, termination, or denial
described in Section 2(b)(ii)(C)). If and to the extent that any benefit
described in this Section 4(b) is not or cannot be paid or provided under any
policy, plan, program or arrangement of the Company or any subsidiary, as the
case may be, then the Company will itself pay or provide for the payment to the
Executive, his dependents and beneficiaries, of such Employee Benefits along
with, in the case of any benefit which is subject to tax because it is not or
cannot be paid or provided under any such policy, plan, program or arrangement
of the Company or any subsidiary, an additional amount such that after payment
by the Executive, or his dependents or beneficiaries, as the case may be, of all
taxes so imposed, the recipient retains an amount equal to such taxes. Employee
Benefits otherwise receivable by the Executive pursuant to this Section 4(b)
will be reduced to the extent comparable welfare benefits are actually received
by the Executive from another employer during the Continuation Period, and any
such benefits actually received by the Executive shall be reported by the
Executive to the Company.
          (c) Retirement Benefits
          The Executive shall be deemed to be completely vested in Executive’s
currently accrued benefits under the Company’s Retirement Benefit Plan and
Supplemental Executive Retirement Plan (“SERP”) in effect as of the date of
Change in Control (collectively, the “Plans”), regardless of his actual vesting
service credit thereunder. In addition, the Executive shall be deemed to earn
service credit for benefit calculation purposes thereunder for the Continuation
Period. Benefits under the Plans will become payable at any time designated by
the Executive following termination of the Executive’s employment with the
Company and its subsidiaries after the Executive reaches age 55, subject to the
terms of the Plans regarding the actuarial adjustment of benefit payments
commencing prior to normal retirement age. The benefits to be paid pursuant to
the Plans shall be calculated as though the Executive’s compensation rate for
each of the five years immediately preceding his retirement equaled the sum of
Base Pay plus Incentive Pay. Any benefits payable pursuant to this Section 4(c)
that are not payable out of the Plans for any reason (including but not limited
to any applicable benefit limitations under the Employee Retirement Income
Security Act of 1974, as amended, or any restrictions relating to the
qualification of the Company’s Retirement Benefit Plan under Section 401(a) of
the Internal Revenue Code of 1986, as amended (the “Code”)) shall be paid
directly by the Company out of its general assets.
          (d) Relocation Benefits

7



--------------------------------------------------------------------------------



 



           If the Executive moves his residence in order to pursue other
business or employment opportunities during the Continuation Period and requests
in writing that the Company provide relocation services, he will be reimbursed
for any expenses incurred in that initial relocation (including taxes payable on
the reimbursement) which are not reimbursed by another employer. Benefits under
this provision will include assistance in selling the Executive’s home and all
other assistance and benefits which were customarily provided by the Company to
transferred executives prior to the Change in Control.
          (e) Executive Outplacement Counseling
          At the request of the Executive made in writing during the
Continuation Period, the Company shall engage an outplacement counseling service
of national reputation to assist the Executive in obtaining employment.
          (f) Stock Based Compensation Plans
          (i) Any issued and outstanding Stock Options (to the extent they have
not already become exercisable) shall become exercisable as of the date on which
the Change in Control occurs, unless otherwise specifically provided at the time
such options are granted.
          (ii) The Company’s right to rescind any award of stock to the
Executive under the Company’s 1988 Long Term Incentive Plan or the Company’s
1998 Long Term Incentive Plan (or any successor plan) shall terminate upon a
Change in Control, and all restrictions on the sale, pledge, hypothecation or
other disposition of shares of stock awarded pursuant to such plan shall be
removed at the Termination Date, unless otherwise specifically provided at the
time such award(s) are made.
          (iii) The Executive’s rights under any other stock based compensation
plan shall vest (to the extent they have not already vested) and any performance
criteria shall be deemed met at target as of the date on which a Change in
Control occurs, unless otherwise specifically provided at the time such right(s)
are granted.
          (g) Split Dollar Life Insurance
          The Company shall pay to the Executive a lump sum equal to the cost on
the Termination Date of purchasing, at standard independent insurance premium
rates, an individual paid up insurance policy providing benefits equal to the
benefits provided by the Company’s Split Dollar Life Insurance coverage
immediately prior to the date of the Change in Control.

8



--------------------------------------------------------------------------------



 



          (h) Other Benefits
          (i) The Executive shall have all flight privileges provided by the
Company to Directors as of the date of Change in Control until the Executive
reaches age 55, at which time he shall have all flight privileges provided by
the Company to its retirees who held the same or similar position as the
Executive immediately prior to the Change in Control.
          (ii) The Executive, at the Executive’s option, shall be entitled to
continue the use of the Executive’s Company-provided automobile during the
Continuation Period under the same terms that applied to the automobile
immediately prior to the Change in Control, or to purchase the automobile at its
book value as of the Termination Date.
          (iii) The Company shall pay to the Executive an amount equal to the
cost to the Company of providing any other perquisites and benefits of the
Company in effect immediately prior to the Change in Control, calculated as if
such benefits were continued during the Continuation Period.
          (i) Accrued Amounts
          The Company shall pay to the Executive all other amounts accrued or
earned by the Executive through the Termination Date and amounts otherwise owing
under the then existing plans and policies of the Company, including but not
limited to all amounts of compensation previously deferred by the Executive
(together with any accrued interest thereon) and not yet paid by the Company,
and any accrued vacation pay not yet paid by the Company.
          (j) The Company shall pay to the Executive the amounts due pursuant to
Sections 4(a), 4(g) and 4(h)(iii) in a lump sum on the first business day of the
month following the Termination Date. The Company shall pay to the Executive the
amounts due pursuant to Section 4(i) in accordance with the terms and conditions
of the existing plans and policies of the Company.
          5. No Mitigation Obligation
          The Company hereby acknowledges that it will be difficult and may be
impossible for the Executive to find reasonably comparable employment following
the Termination Date. Accordingly, the payment of the severance compensation by
the Company to the Executive in accordance with the terms of this Agreement is
hereby acknowledged by the Company to be reasonable, and the Executive will not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise, nor will any profits, income, earnings
or other benefits from

9



--------------------------------------------------------------------------------



 



any source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Executive hereunder or otherwise, except as
expressly provided in the last sentence of Section 4(b).
          6. Legal Fees and Expenses
          (a) It is the intent of the Company that the Executive not be required
to incur legal fees and the related expenses associated with the interpretation,
enforcement or defense of Executive’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Executive hereunder.
Accordingly, if it should appear to the Executive that the Company has failed to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, the Executive any or
all of the benefits provided or intended to be provided to the Executive
hereunder, the Company irrevocably authorizes the Executive from time to time to
retain counsel of Executive’s choice, at the expense of the Company as hereafter
provided, to advise and represent the Executive in connection with any such
interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. Notwithstanding any existing
or prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Executive agree that a confidential relationship shall exist between the
Executive and such counsel. Without respect to whether the Executive prevails,
in whole or in part, in connection with any of the foregoing, the Company will
pay and be solely financially responsible for any and all reasonable attorneys’
and related fees and expenses incurred by the Executive in connection with any
of the foregoing.
          (b) Without limiting the obligations of the Company pursuant to
Section 6(a) hereof, in the event a Change in Control occurs, the performance of
the Company’s obligations under this Section 6 shall be secured by amounts
deposited or to be deposited in trust pursuant to certain trust agreements to
which the Company shall be a party, which amounts deposited shall in the
aggregate be not less than $2,000,000, providing that the reasonable fees and
expenses of counsel selected from time to time by the Executive pursuant to
Section 6(a) shall be paid, or reimbursed to the Executive if paid by the
Executive, either in accordance with the terms of such trust agreements, or, if
not so provided, on a regular, periodic basis upon presentation by the Executive
to the trustee of a statement or statements prepared by such counsel in
accordance with its customary practices. Any failure by the Company to satisfy
any of its obligations under this Section 6(b) shall not limit the rights of the
Executive hereunder. Subject to the foregoing, the Executive shall have the
status of a general unsecured creditor of the

10



--------------------------------------------------------------------------------



 



Company and shall have no right to, or security interest in, any assets of the
Company or any subsidiary.
          7. Continuing Obligations
          (a) The Executive hereby agrees that all documents, records,
techniques, business secrets and other information which have come into his
possession from time to time during his employment with the Company shall be
deemed to be confidential and proprietary to the Company and, except for
personal documents and records of the Executive, shall be returned to the
Company. The Executive further agrees to retain in confidence any confidential
information known to him concerning the Company and its subsidiaries and their
respective businesses so long as such information is not publicly disclosed,
except that Executive may disclose any such information required to be disclosed
in the normal course of his employment with the Company or pursuant to any court
order or other legal process.
          (b) The Executive hereby agrees that during the Continuation Period,
he will not directly or indirectly solicit any employee of the Company or any of
its subsidiaries or affiliated companies to join the employ of any entity that
competes with the Company or any of its subsidiaries or affiliated companies.
          8. Successors
          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of such successor entity to enter into such agreement prior to the
effective date of any such succession (or, if later, within three business days
after first receiving a written request for such agreement) shall constitute a
breach of this Agreement and shall entitle the Executive to terminate his
employment pursuant to Section 2(a)(ii) and to receive the payments and benefits
provided under Section 4. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which executes and delivers the Agreement provided for in this
Section 8 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
          (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive dies
while any amounts are payable to him hereunder, all such amounts, unless
otherwise provided herein, shall be

11



--------------------------------------------------------------------------------



 



paid in accordance with the terms of this Agreement to his devisee, legatee or
other designee or, if there is no such designee, to his estate.
          9. Notices
          For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service addressed to the
Company (to the attention of the Secretary of the Company, with a copy to the
General Counsel of the Company) at its principal executive office and to the
Executive at his principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.
          10. Governing Law
          THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.
          11. Miscellaneous
          No provisions of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
the Executive and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement (or in any
employment or other written agreement relating to the Executive).
Notwithstanding any provision of this Agreement to the contrary, the parties’
respective rights and obligations under Sections 4 and 6 will survive any
termination or expiration of this Agreement or the termination of the
Executive’s employment following a Change in Control for any reason whatsoever.
Nothing expressed or implied in this Agreement will create any right or duty on
the part of the Company or the Executive to have the Executive remain in the
employment of the Company or any subsidiary prior to or following any Change in
Control. The Company may withhold from any amounts payable under this Agreement
all federal, state, city or other taxes as the Company is required to withhold
pursuant to any law or government regulation or ruling. In the event

12



--------------------------------------------------------------------------------



 



that the Company refuses or otherwise fails to make a payment when due and it is
ultimately decided that the Executive is entitled to such payment, such payment
shall be increased to reflect an interest factor, compounded annually, equal to
the prime rate in effect as of the date the payment was first due plus two
points. For this purpose, the prime rate shall be based on the rate identified
by Chase Manhattan Bank as its prime rate.
          12. Separability
          The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
          13. Non-assignability
          This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder, except as provided in Section 8. Without
limiting the foregoing, the Executive’s right to receive payments hereunder
shall not be assignable or transferable, whether by pledge, creation of a
security interest or otherwise, other than a transfer by his will or by the laws
of descent or distribution, and in the event of any attempted assignment or
transfer by Executive contrary to this Section 13 the Company shall have no
liability to pay any amount so attempted to be assigned or transferred to any
person other than the Executive or, in the event of his death, his designated
beneficiary or, in the absence of an effective beneficiary designation, the
Executive’s estate.
          14. Effectiveness; Term
          This Agreement will be effective and binding as of the date first
above written immediately upon its execution, but, anything in this Agreement to
the contrary notwithstanding, this Agreement will not be operative unless and
until a Change in Control occurs. Upon the occurrence of a Change in Control at
any time during the Term (as defined below), without further action, this
Agreement shall become immediately operative. For purposes of this Agreement,
“Term” means the period commencing as of the date first above written and
expiring as of the later of (i) the fifth anniversary of the date first above
written or (ii) the second anniversary of the first occurrence of a Change in
Control; provided, however, that (A) commencing on the fifth anniversary of the
date first above written and each fifth anniversary date thereafter, the Term of
this Agreement will automatically be extended for an additional five years
unless, not later than 180 days preceding each such fifth anniversary date, the
Company or the Executive shall have given notice that it or the Executive, as
the case may be, does not wish to have the Term extended and (B) subject to
Section 2(d), if, prior to a Change in Control, the Executive ceases for any
reason to be an employee of the Company and any subsidiary, thereupon without
further action the Term shall be deemed to have expired and this Agreement will
immediately terminate and be of no further effect. For purposes of this
Section 14, the

13



--------------------------------------------------------------------------------



 



Executive shall not be deemed to have ceased to be an employee of the Company
and any subsidiary by reason of the transfer of Executive’s employment between
the Company and any subsidiary, or among any subsidiaries.
          15. Counterparts
          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
          16. Prior Agreement
          This Agreement supersedes and terminates any and all prior Executive
Termination Benefits Agreements by and among Company and the Executive.

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered as of the day and year first above set forth, thereby
mutually and voluntarily agreeing that this Agreement supersedes and replaces
any prior similar agreements for such termination benefits.

            AMR CORPORATION
      By:   /s/ Kenneth W. Wimberly         Kenneth W. Wimberly               
AMERICAN AIRLINES, INC.
      By:   /s/ Kenneth W. Wimberly         Kenneth W. Wimberly               
ISABELLA D. GOREN
      /s/ Isabella D. Goren                

15



--------------------------------------------------------------------------------



 



         

AMENDMENT TO
EXECUTIVE TERMINATION BENEFITS AGREEMENT
     THIS AMENDMENT TO EXECUTIVE TERMINATION BENEFITS AGREEMENT (the
“Amendment”), dated as of the 17th day of November, 2008, is by and between AMR
CORPORATION, a Delaware corporation, AMERICAN AIRLINES, INC., a Delaware
corporation (collectively, and either of, the “Company”), and Isabella D. Goren
(the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Company and the Executive have heretofore entered into an
Executive Termination Benefits Agreement (the “Agreement”), addressing issues
related to possible Change in Control; and
     WHEREAS, certain provisions of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), apply to the Agreement and require amendment of
the Agreement, which is intended to be accomplished through the execution of
this Amendment, which is effective as of the date of original execution of the
Agreement;
     NOW THEREFORE, the Company and the Executive agree that the Agreement is
hereby amended as follows:
     1. Section 1 of the Agreement is hereby amended by the addition of the
following language, at the end thereof:
     Notwithstanding the above, a Change in Control shall be deemed to have
occurred only if the event is also a change in ownership of the Company, or
change in effective control of the Company, or change in ownership of a
substantial portion of the Company’s assets, in each case as defined in Treasury
Regulation 1.409A-3(i)(5) or successor guidance thereto. For such purpose the
specified percentages in Treasury Regulation 1.409A-3(i)(5)(v), (vi) and
(vii) or successor guidance thereto shall be utilized, rather than any elective
percentage.
     2. Section 3 of the Agreement is hereby amended by the addition of the
following sentence, at the end thereof:
     “No termination of employment shall be deemed to have occurred under this
Agreement unless and until such termination of employment or separation from
employment constitutes a “separation from service” under Treasury Regulation
1.409A-1(h) or successor guidance thereto.”
     3. Section 4(a) of the Agreement is hereby amended by the addition of the
following sentence, at the end thereof:

 



--------------------------------------------------------------------------------



 



     “This payment is subject to section 409A of the Code and to the payment
delay provision of Section 4(j), with respect to a “specified employee” as
described in section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation 1.409A-1(i) or successor guidance thereto.”
     4. Section 4(b) of the Agreement is hereby amended by the deletion of all
language following the first sentence thereof and substituting in lieu thereof
the following language:
     “The Employee Benefits subject to this Section 4(b) are governed by terms
of the applicable Employee Benefit plans not in conflict with this Section 4(b),
may not be liquidated or exchanged for any other benefit, and the amount of any
such benefits provided in one taxable year of the Executive shall not affect the
amount payable in any subsequent taxable year of the Executive. The Company will
pay the cost of such Employee Benefits, some portion or all of which may be
taxable to the Executive, together with an additional amount such that after
payment by the Executive, or his dependents or beneficiaries, as the case may
be, of all taxes that may be imposed on the recipient of such Employee Benefits,
the recipient retains an amount equal to such taxes. Any amount paid as a cash
reimbursement shall be paid not later than the last day of the taxable year of
the Executive following the taxable year of the Executive in which the expense
was incurred. Any tax reimbursement under this Section 4(b) must be paid not
later than the end of the taxable year of the Executive following the taxable
year of the Executive in which the Executive paid the relevant taxes. The
benefits or cost thereof payable under the applicable Employee Benefit plans
will be reduced to the extent comparable welfare benefits are actually received
by the Executive from another employer during the Continuation Period (i.e.
Company coverage shall be “secondary”) and any such benefits actually received
by the Executive shall be reported by the Executive to the Company.”
     5. Section 4(c) of the Agreement is hereby amended and restated in the
entirety, to provide as follows:
“Retirement Benefits
     If the Executive is not completely vested in the Executive’s currently
accrued benefits under the Company’s applicable Retirement Benefit Plan and
Supplemental Executive Retirement Plan (“SERP”) in effect as of the date of
Change in Control (collectively, the “Plans”), regardless of the Executive’s
actual vesting service credit thereunder, an amount shall be payable under this
Section 4(c). In addition to such amount, the Executive shall be deemed to earn
service credit for benefit calculation purposes under the SERP for the
Continuation Period described in Section 4(b). The benefits to be paid pursuant
to the SERP shall be calculated as though the Executive’s compensation rate for
each of the 5

17



--------------------------------------------------------------------------------



 



years immediately preceding his retirement equaled the sum of Base Pay plus
Incentive Pay. Any benefits payable pursuant to this Section 4(c) that are not
payable out of the Plans for any reason (including but not limited to any
applicable benefit limitations under the Employee Retirement Income Security Act
of 1974, as amended, or any restrictions relating to the qualification of the
Company’s applicable Retirement Benefit Plan under section 401(a) of the Code),
shall be paid directly by the Company out of its general assets. Any amount
payable under this Section 4(c) that is not paid under the Plans due to the fact
the Participant is not fully vested will be calculated as required under the
SERP for payment of SERP benefits (including calculation, time and form of
payment). If the Executive is a “specified employee”, as defined in Treasury
Regulation 1.409A-1(i) or successor guidance thereto, on the date of the
Executive’s separation from employment, payment of the amount described in this
Section 4(c) shall be subject to Section 4(j).”
     6. Section 4(d) of the Agreement is hereby amended by the by the addition
of the following two sentences, at the end thereof:
     “Payment under this Section 4(d) for expenses shall be made not later than
the last day of the taxable year of the Executive following the taxable year of
the Executive in which the expenses were incurred. Payments for tax
reimbursement shall be made not later than the end of the first taxable year of
the Executive following the year in which the tax payment was made.”
     7. Section 4(e) of the Agreement is hereby amended by the addition of the
following sentence, at the end thereof:
     “Payment for such services will be made not later than the end of the
taxable year of the Executive following the taxable year of the Executive in
which the expenses were incurred.”
     8. Section 4(f)(ii) of the Agreement is hereby amended by the insertion of
the words “or the Company’s 2003 Employee Stock Incentive Plan (or any successor
plan)” following the reference to the “Company’s 1998 Long-Term Incentive Plan
(or any successor plan).”
     9. Section 4(h)(i) is hereby amended by the addition of the following
language, at the end thereof:
     “The flight privileges subject to this Section 4(h)(i) are governed by the
terms of the applicable flight privilege rules of the Company not in conflict
with this Section 4(h)(i), may not be liquidated or exchanged for any other
benefit, and the amount of any such benefits provided in one taxable year of the
Executive shall not affect the amount payable in any subsequent taxable year of
the Executive. Any amount paid as a cash reimbursement shall be paid not later
than the last day of the taxable year of the Executive following the taxable
year of the Executive in which the expense was incurred.”

18



--------------------------------------------------------------------------------



 



     10. Section 4(h)(iii) is amended by the addition of the following sentence,
at the end thereof:
     “Such payment shall be made within 75 days of the date of employment
separation, subject to Section 4(j) to the extent applicable.”
     11. Section 4(i) of the Agreement is amended by the addition of the
following sentence, at the end thereof:
     “Payments under this Section 4(i) must be made within 75 days of the end of
the calendar year in which the Executive’s termination of employment occurred,
subject to Section 4(j) to the extent applicable; provided that this Section
4(i) shall not be effective to the extent it would result in impermissible
acceleration of any amounts subject to section 409A of the Code.”
     12. Section 4(j) is hereby amended and restated in the entirety, to provide
as follows:
“(j) Time of Payment of Certain Benefits.
          Payment of amounts under Sections 4(a), 4(c), 4(h)(iii), and 4(i)
shall be made in a single lump sum within 75 days following the Executive’s
separation from employment, and in any event not later than 75 days after the
end of the taxable year of the Executive in which the separation from employment
shall occur; provided that if the Executive is a “specified employee”, as
defined in Treasury Regulation 1.409A-1(i) or successor guidance thereto, as of
the date of termination from employment, any such payments, to the extent
subject to section 409A(a)(2)(B)(i) of the Code, shall not be made until the
first business day following the date of the 6-month anniversary of the
Executive’s separation from employment.”
     13. Section 6(b) of the Agreement is hereby amended by the addition of the
following language, at the end thereof:
     “In the event the Executive’s employment is terminated, any payment by the
Company or any such trust shall be made pursuant to this Section 6(b) within
75 days following the date of the Executive’s separation from employment. No
such transfer to a trust shall be made to the extent it shall trigger the excise
tax under section 409A(b)(3) or (4) of the Code.”
     14. Section 7 of the Agreement is amended by the addition of new
Section 7(c), at the end thereof:
     “(c) The Executive and the Company shall cooperate to assure that payments
made under this Agreement do not trigger the excise tax penalties of section
409A of the Code, and, notwithstanding anything to the contrary in this
Agreement, if any payment under this Agreement to a “specified employee”, as

19



--------------------------------------------------------------------------------



 



described in Treasury Regulation 1.409A-1(k) or successor guidance thereto shall
constitute “deferred compensation” as defined in Treasury Regulation 1.409A-1(b)
or successor guidance thereto, as determined by counsel to the Company, such
payment shall be deferred until the first day after the 6 month anniversary of
the date of the Executive’s separation from employment, except for payments
described in Section 4(b), 4(d), 4(e) and 4(h)(i).”
     15. Section 14 of the Agreement is hereby amended by the addition of the
following sentence, at the end thereof:
     “The provisions of this Agreement specifying payment dates that differ from
applicable dates in the Agreement prior to its amendment shall be deemed to
constitute a change in time of payment and/or method of payment as permitted
under Internal Revenue Service 2006-79 as revised by Internal Revenue Service
Notice 2007-86 and shall be interpreted consistently with such guidance,
including the requirement that it is not applicable to a payment due in the
current taxable year of such change.”
     16. Except as amended hereby, the Agreement shall remain in full force and
effect. This Amendment is effective as of the original effective date of the
Agreement.
     IN WITNESS WHEREOF, the parties have caused this Amendment be executed and
delivered as of the day and year first above set forth.

            AMR CORPORATION
      By:   /s/ Kenneth W. Wimberly         Kenneth W. Wimberly, Corporate
Secretary                AMERICAN AIRLINES, INC.
      By:   /s/ Kenneth W. Wimberly         Kenneth W. Wimberly, Corporate
Secretary                      /s/ Isabella D. Goren       Isabella D. Goren   
     

20